DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-25 were cancelled by a preliminary amendment. Claims 26-50 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier., as seen in claims 49-50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29, 35-39, 43-45, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake (US PGPub US 2015/0348271 A1, hereby referred to as “Kotake”).

Consider Claims 26, 38, 44 and 49. 
Kotake teaches: 
26. (New) A system for real-time three-dimensional (3D) calibration, comprising: a processor to: / 38. (New) A method for real-time three-dimensional (3D) calibration, comprising: / 44. (New) A tangible, non-transitory computer readable medium for real-time three- dimensional (3D) calibration, comprising a plurality of instructions that, in response to being executed on a processor, cause the processor to: / 49. (New) A system for real-time three-dimensional (3D) calibration, comprising: (Kotake: abstract, A position and orientation measuring apparatus calculates a difference between an image feature of a two-dimensional image of an object and a projected image of a three-dimensional model in a stored position and orientation of the object projected on the two-dimensional image. [0026] FIG. 1 illustrates a configuration of a position and orientation measuring apparatus 1 according to the present exemplary embodiment. Referring to FIG. 1, the position and orientation measuring apparatus 1 includes a three-dimensional model storing unit 110, an approximate position and orientation input unit 120, a two-dimensional image input unit 130, an image feature detection unit 140, a three-dimensional coordinate information input unit 150, and a position and orientation calculation unit 160. Further, the position and orientation measuring apparatus 1 is connected to a two-dimensional image capturing unit 100 and a three-dimensional coordinate information measuring unit 105. Each of the components of the position and orientation measuring apparatus 1 will be described below.)
26. detect a plurality of mark corners at a corresponding plurality of two-dimensional (2D) coordinates in an image coordinate system (2D coordinates) of an image of a specified pattern; /38. detecting a plurality of mark corners at a corresponding plurality of two-dimensional (2D) coordinates in an image coordinate system (2D coordinates) of an image of a specified pattern; / 44. detect a plurality of mark corners at a corresponding plurality of two-dimensional (2D) coordinates in an image coordinate system (2D coordinates) of an image of a specified pattern; / 49. means to detect a plurality of mark corners at a corresponding plurality of two- dimensional (2D) coordinates in an image coordinate system (2D coordinates) of an image of a specified pattern; (Kotake: [0027] The two-dimensional image capturing unit 100 is a camera for capturing a normal two-dimensional image. The captured two-dimensional image may be an intensity image or a color image. [0028] The two-dimensional image input unit 130 inputs to the position and orientation measuring apparatus 1 an image captured by the two-dimensional image capturing unit 100. Internal parameters such as focal length, principal point, and lens distortion parameter may be previously calibrated)
26. determine a plurality of 3D coordinates of the mark corners in a world coordinate system (3D coordinates) based on the specified pattern, wherein the 3D coordinates correspond to the 2D coordinates; /38. determining a plurality of 3D coordinates of the mark corners in a world coordinate system (3D coordinates) based on the specified (Kotake: [0029] The three-dimensional coordinate information measuring unit 105 measures the three-dimensional information of points on a surface of the object to be measured. According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. The range sensor according to the present exemplary embodiment is an active range sensor in which the camera captures reflected light of a laser beam irradiated on a target and a distance is measured by triangulation.)
26. determine a plurality of baseline depth values corresponding to original depth values for proper points on a mark plane, based on the 2D coordinates and the 3D coordinates; /38. determining a plurality of baseline depth values corresponding to original depth values for proper points on a mark plane, based on the 2D coordinates and the 3D coordinates; /44. determine a plurality of baseline depth values corresponding to original depth values for proper points on a mark plane, based on the 2D coordinates and the 3D coordinates; / 49. means to determine a plurality of baseline depth values corresponding to original depth values for proper points on a mark plane, based on the 2D coordinates and the 3D coordinates; (Kotake: [0029] According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. [0042] According to the present exemplary embodiment, the three-dimensional coordinate information measuring unit 105 outputs the range image as the three-dimensional information. The depth value measured from a viewpoint position is recorded in each pixel of the range image, unlike in the two-dimensional image in which an intensity value and a color value are recorded in each pixel. The two-dimensional image captured by the two-dimensional image capturing unit 100 is input to the position and orientation measuring apparatus 1 via the two-dimensional image input unit 130. Further, the range image output from the three-dimensional coordinate information measuring unit 105 is input to the position and orientation measuring apparatus 1 via the three-dimensional coordinate information input unit 150.) 
26. generate a fitting model based on the baseline depth values; /38. generating a fitting model based on the baseline depth values; /44. generate a fitting model based on the baseline depth values; / 49. means to generate a fitting model based on the baseline depth values; (Kotake: [0038] The position and orientation calculation unit 160 fits the three-dimensional model stored in the three-dimensional model storing unit 110 to the image feature detected by the image feature detection unit 140. The position and orientation calculation unit 160 also fits the three-dimensional model to the three-dimensional point group input by the three-dimensional coordinate information input unit 150. The position and orientation of the object is thus measured by such fitting processes. [0039] FIG. 3 is a flowchart illustrating a process for measuring the position and orientation according to the first exemplary embodiment of the present invention [0040]-[0041]) 
(Kotake: [0046] FIG. 5 illustrates a configuration of the position and orientation calculation unit 160. [0047] In step S304, the position and orientation calculation unit 160 fits the three-dimensional model to the edges detected in step S303 and the three-dimensional point group input in step S302 to calculate the position and orientation of the object to be measured. [0048] Referring to FIG. 5, a two-dimensional image displacement calculation unit 501 calculates a distance between the image feature i.e., the detected edge on the image, and the projected image, i.e., the line segment projected on the image based on the estimated position and orientation.)

Claim 27 and 45. 
Kotake teaches: 27. (New) The system of claim 26, wherein an image of the object is captured by a 3D camera. / 45. (New) The tangible, non-transitory medium of claim 44, wherein an image of the object is captured by a 3D camera. (Kotake: [0029] The three-dimensional coordinate information measuring unit 105 measures the three-dimensional information of points on a surface of the object to be measured. According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. The range sensor according to the present exemplary embodiment is an active range sensor in which the camera captures reflected light of a laser beam irradiated on a target and a distance is measured by triangulation. However, the range sensor is not limited to the above and may be a time-of-flight sensor which employs flight time of the light. Such active sensors are suitable for use when the surface of the target object has less texture. Further, a passive range sensor which calculates the depth of each pixel from the image captured by a stereo camera by triangulation may be used. The passive range sensor is suitable when the target object has enough surface texture. Any sensor which measures the range image may be used according to the present invention. [0030] The three-dimensional coordinate information input unit 150 acquires the three-dimensional information measured by the three-dimensional coordinate information measuring unit 105. The three-dimensional coordinate information input unit 150 then converts each pixel in the range image to point group data, i.e., the three-dimensional coordinate information in a camera coordinate system, based on the known relative positions and orientations of the range sensor and the camera. The three-dimensional coordinate information input unit 150 inputs the converted point group data to the position and orientation measuring apparatus 1.)

Claim 28. (New) Kotake teaches: The system of claim 27, comprising the processor to determine a parameter matrix based on the 2D coordinates and the 3D coordinates, wherein the parameter matrix may be used to transform a coordinate in the world coordinate system to a coordinate in a coordinate system of the 3D camera. (Kotake: [0058], [0059] In step S603, the position and orientation calculation unit 160 calculates a coefficient matrix and an error vector for calculating the position and orientation of the object. Each element in the coefficient matrix with respect to the edge is a linear partial differential coefficient for each element of the position and orientation of the object when the distance between the point and the line in the image is defined as a function of the position and orientation. Further, each element in the coefficient matrix with respect to the point group data is a linear partial differential coefficient for each element of the position and orientation when the distance between the point and the plane in the three-dimensional space is defined as a function of the position and orientation.)

Claim 29. (New) Kotake teaches: The system of claim 26, wherein the fitting model may be used to map the original depth values to the baseline depth values. (Kotake: [0038] The position and orientation calculation unit 160 fits the three-dimensional model stored in the three-dimensional model storing unit 110 to the image feature detected by the image feature detection unit 140. The position and orientation calculation unit 160 also fits the three-dimensional model to the three-dimensional point group input by the three-dimensional coordinate information input unit 150. The position and orientation of the object is thus measured by such fitting processes. [0039] FIG. 3 is a flowchart illustrating a process for measuring the position and orientation according to the first exemplary embodiment of the present invention [0040]-[0041], [0046]-[0048])

Claim 35 and 43. 
Kotake teaches: 
35. (New) The system of claim 27, comprising the processor to identify a line comprising an optical center of the 3D camera within the camera coordinate system. / 43. (New) The method of claim 38, comprising identifying a line comprising an optical center of the 3D camera within the camera coordinate system. (Kotake: [0033] FIGS. 2A, 2B, 2C, and 2D illustrate three-dimensional models according to the present exemplary embodiment of the present invention. The three-dimensional model is defined as a set of points and a set of line segments connecting the points. Referring to FIG. 2A, the three-dimensional model of an observation object 201 includes 14 points, i.e., point Pl to point P14. Further, referring to FIG. 2B, the three-dimensional model of the observation object 201 includes 16 line segments, i.e., line segment Ll to line segmentL16. Referring to FIG. 2C, each of point Pl to pointP14 is indicated by a three-dimensional coordinate value. Furthermore, each of line segments Ll to line segment L16 is indicated by identification (ID) configured of the points configuring the line segment. Moreover, the three-dimensional geometric model stores information about the planes. Each plane is indicated by the points configuring the plane. The three-dimensional model illustrated in FIGS. 2A, 2B, 2C, and 2D store information about six planes configuring a cuboid. The three-dimensional model is used when the position and orientation calculation unit 160 calculates the position and orientation of the object)

Claim 36. (New) Kotake teaches: The system of claim 26, wherein the processor comprises a graphics processor. (Kotake: [0120] Aspects of the present invention can also be realized by a computer of a system or apparatus ( or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above described embodiment(s), and by a method, the steps of which are performed by a computer of a system or apparatus by, for example, reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s). For this purpose, the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium).)

Claim 37 and 50. 
Kotake teaches: 
37. (New) The system of claim 26, wherein the mark corners comprise at least one of: a corner of a triangle; an intersection point of two lines; a sharpest corner of a geometric figure; and a symmetric center of a geometric figure. / 50. (New) The system of claim 49, wherein an image of the object is captured by a 3D camera, and wherein the mark corners comprise at least one of: a corner of a triangle; an intersection point of two lines; a sharpest corner of a geometric figure; and a symmetric center of a geometric figure. (Kotake: [0029] The three-dimensional coordinate information measuring unit 105 measures the three-dimensional information of points on a surface of the object to be measured. According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. The range sensor according to the present exemplary embodiment is an active range sensor in which the camera captures reflected light of a laser beam irradiated on a target and a distance is measured by triangulation.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30-34, 40-42 and 46-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Claims 26-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotake (US PGPub US 2015/0348271 A1, hereby referred to as “Kotake”), hereby referred to as “Kotake”, in view of Grauer et al. (US PGPub US 2017 /0083775 A1), hereby referred to as “Grauer”. 

Consider Claim 30.
Kotake teaches: The system of claim 26, The method of Claim 38, and The medium of claim 44.  
Kotake does not teach “generating a specified pattern. 
Grauer teaches: 
30. (New) The system of claim 26, comprising the processor to generate the image of the specified pattern. (Grauer: abstract, [0016] Pattern data is constructed from one or more data types consisting of: intensity value, intensity value distribution, intensity high/low values, color information (if applicable), polarization information (if applicable) and all of the above as a function of time. Furthermore, data types may include temperature differences of the viewed scenery. The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern.)


Consider Claims 31 and 39. These claims are rejected for the same reason as claim 30. 
Kotake teaches: The system of claim 26, The method of Claim 38, and The medium of claim 44.  
Kotake does not teach “generating a specified pattern. 
Grauer teaches: 
31. (New) The system of claim 30, wherein the image of the specified pattern is generated using infrared absorptive liquid. / 39. (New) The method of claim 38, comprising generating the image of the specified pattern, wherein the image of the specified pattern is generated using infrared absorptive liquid. (Grauer: [0016] The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern. [0017] In accordance with one embodiment, data type is defined as a detectable emitted signal (i.e. Mid-wavelength infrared and/or Long-wavelength infrared) from the viewed scenery. [0042] Optical module within 16 is adapted to operate and detect electromagnetic wavelengths at least those provided by illuminator 14 and may also detect electromagnetic wavelengths of the visible spectrum and of the IR spectrum. Optical module within 15 is further adapted for focusing incoming light onto light sensitive area of sensor array within 15. Optical module within 15 may be adapted for filtering certain wavelength spectrums, as may be performed by a band pass filter and/or adapted to filter various light polarizations. Optical module within 15 is adapted to operate and detect electromagnetic wavelengths similar to those detected by sensor array within 15.The system may provide additional wavelength spectrum information of the scene such as; Mid-wavelength infrared and/or Long-wavelength infrared by additional sensing elements))
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify Kotake’s method and system for the positioning and orientation of objects with Grauer’s algorithm for pattern detection and classification. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Kotake in this manner in order to improve the target tracking using Grauer’s image analysis algorithm for depth imaging. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of 

Consider Claims 32, 40 and 47. These claims are rejected for the same reason as claim 30. 
Kotake teaches: The system of claim 26, The method of Claim 38, and The medium of claim 44.  
Kotake does not teach “generating a specified pattern. 
Grauer teaches: 
32. (New) The system of claim 31, comprising the processor to capture a depth image of the image of the specified pattern. / 40. (New) The method of claim 38, comprising capturing a depth image of the image of the specified pattern. / 47. (New) The tangible, non-transitory computer readable medium of claim 44, wherein the instructions cause the processor to capture a depth image of the image of the specified pattern. (Grauer: abstract, [0016] Pattern data is constructed from one or more data types consisting of: intensity value, intensity value distribution, intensity high/low values, color information (if applicable), polarization information (if applicable) and all of the above as a function of time. Furthermore, data types may include temperature differences of the viewed scenery. The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern.)
It would have been obvious before the effective filing date of the claimed invention was made to one of ordinary skill in the art to modify Kotake’s method and system for the positioning and orientation of objects with Grauer’s algorithm for pattern detection and classification. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Kotake in this manner in order to improve the target tracking using Grauer’s image analysis algorithm for depth imaging. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Kotake, while the teaching of Grauer continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of target tracking leveraging depth imaging analysis and pattern recognition. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 33 and 41. 
The combination of Kotake and Grauer teaches: 
33. (New) The system of claim 32, comprising the processor to capture an infrared image of the image of the specified pattern. / 41. (New) The method of claim 39, comprising capturing an infrared image of the image of the specified pattern. (Grauer: abstract, [0016] Pattern data is constructed from one or more data types consisting of: intensity value, intensity value distribution, intensity high/low values, color information (if applicable), polarization information (if applicable) and all of the above as a function of time. Furthermore, data types may include temperature differences of the viewed scenery. The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern. [0017] In accordance with one embodiment, data type is defined as a detectable emitted signal (i.e. Mid-wavelength infrared and/or Long-wavelength infrared) from the viewed scenery. [0042] Optical module within 16 is adapted to operate and detect electromagnetic wavelengths at least those provided by illuminator 14 and may also detect electromagnetic wavelengths of the visible spectrum and of the IR spectrum. Optical module within 15 is further adapted for focusing incoming light onto light sensitive area of sensor array within 15. Optical module within 15 may be adapted for filtering certain wavelength spectrums, as may be performed by a band pass filter and/or adapted to filter various light polarizations. Optical module within 15 is adapted to operate and detect electromagnetic wavelengths similar to those detected by sensor array within 15.The system may provide additional wavelength spectrum information of the scene such as; Mid-wavelength infrared and/or Long-wavelength infrared by additional sensing elements)

Consider Claims 46. 
The combination of Kotake and Grauer teaches: 
 (Kotake: [0029] The three-dimensional coordinate information measuring unit 105 measures the three-dimensional information of points on a surface of the object to be measured. According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. The range sensor according to the present exemplary embodiment is an active range sensor in which the camera captures reflected light of a laser beam irradiated on a target and a distance is measured by triangulation. Grauer: [0016] The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern. [0017] In accordance with one embodiment, data type is defined as a detectable emitted signal (i.e. Mid-wavelength infrared and/or Long-wavelength infrared) from the viewed scenery. [0042] Optical module within 16 is adapted to operate and detect electromagnetic wavelengths at least those provided by illuminator 14 and may also detect electromagnetic wavelengths of the visible spectrum and of the IR spectrum. Optical module within 15 is further adapted for focusing incoming light onto light sensitive area of sensor array within 15. Optical module within 15 may be adapted for filtering certain wavelength spectrums, as may be performed by a band pass filter and/or adapted to filter various light polarizations. Optical module within 15 is adapted to operate and detect electromagnetic wavelengths similar to those detected by sensor array within 15.The system may provide additional wavelength spectrum information of the scene such as; Mid-wavelength infrared and/or Long-wavelength infrared by additional sensing elements)

Consider Claims 34, 42 and 48. 
The combination of Kotake and Grauer teaches: 
34. (New) The system of claim 33, comprising the processor to determine a relationship between pixels representing detected mark corners in the infrared image and corresponding pixels of the depth image. / 42. (New) The method of claim 41, comprising determining a relationship between pixels representing detected mark corners in the infrared image and corresponding pixels of the depth image. / 48. (New) The tangible, non-transitory computer readable medium of claim 47, wherein the instructions cause the processor to determine a relationship between pixels representing detected mark corners in the infrared image and corresponding pixels of the depth image, wherein the mark corners are detected by identifying a mark point of the specified pattern that has a smaller angle than remaining angles of the pattern. (Kotake: [0029] The three-dimensional coordinate information measuring unit 105 measures the three-dimensional information of points on a surface of the object to be measured. According to the present exemplary embodiment, a range sensor which outputs the range image is used as the three-dimensional coordinate information measuring unit 105. The range image is an image in which each pixel has depth information. The range sensor according to the present exemplary embodiment is an active range sensor in which the camera captures reflected light of a laser beam irradiated on a target and a distance is measured by triangulation. Grauer: [0016] The frame values are typically the digital or analog values of the pixels in the imaging device. The systems may use the data types which characterizes the pattern to be detected in order to adjust the system control parameters such that the pattern is more detectable. The pattern data which includes different data types may further be analyzed to detect a specific pattern and/or to maintain tracking of a pattern. [0017] In accordance with one embodiment, data type is defined as a detectable emitted signal (i.e. Mid-wavelength infrared and/or Long-wavelength infrared) from the viewed scenery. [0042] Optical module within 16 is adapted to operate and detect electromagnetic wavelengths at least those provided by illuminator 14 and may also detect electromagnetic wavelengths of the visible spectrum and of the IR spectrum. Optical module within 15 is further adapted for focusing incoming light onto light sensitive area of sensor array within 15. Optical module within 15 may be adapted for filtering certain wavelength spectrums, as may be performed by a band pass filter and/or adapted to filter various light polarizations. Optical module within 15 is adapted to operate and detect electromagnetic wavelengths similar to those detected by sensor array within 15.The system may provide additional wavelength spectrum information of the scene such as; Mid-wavelength infrared and/or Long-wavelength infrared by additional sensing elements)

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

February 12, 2021

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662